DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 6-12 are pending in the application.  Claim amendments submitted 4/22/2021 necessitated new grounds of rejection, however, the same references have been maintained and applied.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and further in view of Deguchi et al. (US 2006/0166091).

Regarding claim 1, Itaya et al. discloses in Figs 1-5, a positive electrode ([0033]) for a non-aqueous electrolyte secondary battery ([0033]) comprising: a first particle ([0012]) and a second particle ([0012]), wherein the first particle contains an electrochemically active positive electrode active material ([0012]), the positive electrode active material contains a lithium transition metal oxide ([0019]), the second particle contains an 
Itaya et al. does not explicitly disclose the Ni content of the lithium transition metal oxide is 80% or more by mole of the total amount of metallic elements other than lithium contained in the lithium transition metal oxide.
Chang et al. discloses in Figs 1-8, a positive active material for a lithium secondary battery ([0001]) including lithium nickel oxide with greater than 40% nickel content therein.  This composition has advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity (Abstract).
Chang et al. and Itaya et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the nickel of Itaya et al. at the content disclosed by Chang et al. to realize the advantages of not deteriorating electrical conductivity while maintaining high temperature stability, so as to efficiently provide high charge capacity.

Itaya et al. also does not explicitly disclose the inactive metal oxide contains nickel.
Deguchi et al. discloses in Fig 1, a battery (Abstract) including a positive electrode containing multiple active material particles, including nickel oxide ([0018]).  This configuration enhances cycle characteristics enhancing overall battery performance ([0018]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the NiO disclosed by Deguchi et al. into the battery of Itaya et al. to enhance cycle characteristics therefore enhancing overall battery performance.
The reference does not explicitly disclose changing the nickel/metallic element content in the active material (80% or more by mole of Ni, or P content of 0.01 – 1%), the change in the nickel/metallic element content in the active material is not considered to confer patentability to the claims.  Deguchi et al. (see [0018], [0023], [0024]) teaches that it was known in the art at the time of filing the invention that varying the amount of nickel oxide will vary the cycle characteristics of said battery.  Therefore the cycle characteristics of said battery is a variable that can be modified, among others, by varying the amount of nickel oxide.  For that reason, the amount of nickel oxide, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the amount of nickel oxide cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of nickel oxide in the apparatus of Itaya et al. as taught by Deguchi et al. to obtain the desired cycle characteristics of said battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding claim 9, modified Itaya et al. discloses all of the claim limitations as set forth above.  While Itaya et al. does not explicitly disclose the phosphorous content of the phosphate ranges from 0.01 – 1%, the phosphate content is not considered to confer patentability to the claims.  Itaya et al. (see [0018]) teaches that it was known in the art at the time of the invention that varying the phosphate content will vary the charge-discharge characteristics of the battery.  Therefore the charge-discharge characteristics is a variable that can be modified, among others, by varying the phosphate content of the active material.  For that reason, the phosphate content of the active material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the phosphate content of the active material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the phosphate content of the active material in the apparatus of Itaya et al. to obtain the desired charge-discharge characteristics of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While modified Itaya et al. does not explicitly disclose the particle sizes of the respective active material particles, they are not considered to confer patentability to the claims.  Itaya et al. (see [0028]) teaches that it was known in the art at the time of filing the invention that varying active material particle sizes will vary the structure and performance of the positive electrode.  Therefore the structure and performance of the positive electrode are variables that can be modified, among others, by varying the active material particle sizes.  For that reason, the active material particle sizes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the active material particle sizes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the active material particle sizes in the apparatus of Itaya et al. to obtain the desired structure and performance of the positive electrode (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (US 2008/0063941) in view of Chang et al. (US 2011/0062378) and Deguchi et al. (US 2006/0166091) as applied to claim 1 above, and further in view of Ishiguchi (US 2016/0013473).
Regarding claim 12, modified Itaya et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the BET surface area and spericity of the second material, it is not considered to confer patentability to the claims.  Ishiguchi (see [0011]-[0012], [0182]) teaches that it was known in the art at the time of filing the invention that varying surface area and shape will vary the structural stability and performance of the battery.  Therefore the structural stability and performance of the battery is a variable that can be modified, among others, by varying the surface area and shape of said active material.  For that reason, the surface area and shape, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the surface area and shape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the surface area and shape in the apparatus of Itaya et al. as taught by Ishiguchi to obtain the desired structural stability and performance of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
Applicants argue Deguchi discloses NiO coated on the surface of a positive active material and does not disclose anything of a second particle in the positive electode and thus one of ordinary skill in the art would not utilize Deguchi to arrive at the limitations of the instant claims, including first and second particles in the positive electrode.
Further, Applicants argue with respect to claim 12 that the applied rejection does not disclose the claimed particle size features since Deguchi teaches only coating a single positive electrode active material with NiO.
However, with respect to both of the aforementioned arguments, it is noted that Deguchi discloses at [0023] its positive electrode “material may be used singly or in any combination or two or more”.  Thus, the nickel oxide coating may be used to coat a number of materials within the positive electrode, and the above teaching of Deguchi into the combination of Itaya and Chang results in adding this second NiO-coated material in, and therefore the above arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725